
	

113 HR 3018 IH: Gun Violence Prevention and Safe Communities Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3018
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Danny K. Davis of
			 Illinois (for himself and Mr.
			 Pascrell) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Natural Resources,
			 the Judiciary,
			 Energy and Commerce, and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the excise tax and special occupational tax in respect of firearms and to
		  increase the transfer tax on any other weapon, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gun Violence Prevention and Safe
			 Communities Act of 2013.
		2.Increase in
			 excise taxes relating to firearms
			(a)In
			 generalSection 4181 of the Internal Revenue Code of 1986 is
			 amended to read as follows:
				
					4181.Imposition of
				taxThere is hereby imposed
				upon the sale by the manufacturer, producer, or importer of the following
				articles a tax equivalent to the specified percent of the price for which so
				sold:
						(1)Articles taxable
				at 20 percent:
							(A)Pistols.
							(B)Revolvers.
							(C)Firearms (other
				than pistols and revolvers).
							(D)Any lower frame or receiver for a firearm,
				whether for a semiautomatic pistol, rifle, or shotgun that is designed to
				accommodate interchangeable upper receivers.
							(2)Articles taxable at 50 percent: Shells and
				cartridges.
						.
			(b)Exemption for
			 United StatesSubsection (b) of section 4182 of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(b)Sales to United
				StatesNo firearms, pistols,
				revolvers, lower frame or receiver for a firearm, shells, and cartridges
				purchased with funds appropriated for any department, agency, or
				instrumentality of the United States shall be subject to any tax imposed on the
				sale or transfer of such
				articles.
					.
			(c)Availability of
			 funds from increased taxes
				(1)AllocationAmounts in the general fund of the Treasury
			 by reason of section 3(a) of the Pittman-Robertson Wildlife Restoration Act (as
			 amended by paragraph (2) of this subsection) are hereby appropriated and shall
			 be available, as follows:
					(A)35 percent of such amounts shall be
			 available for community-oriented policing services grants for the hiring and
			 rehiring of additional career law enforcement officers under section 1701(b) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796dd(b)). States using funds for school resource officers shall include
			 training, protections, and monitoring to ensure that school resource officers
			 are used to improve school safety and climate, and promote positive reform in
			 student suspensions, expulsions, and referrals to the juvenile or criminal
			 justice systems.
					(B)35 percent of such amounts shall be
			 available for the Project Safe Neighborhoods, as authorized by sections 101
			 through 104 of the Continuing Appropriations Resolution, 2007 (Public Law
			 110–5) and Public Law 109–108 (119 Stat. 2290, 2302).
					(C)10 percent of such amounts shall be
			 available for the Centers for Disease Control National Center for Injury
			 Prevention and Control for purposes of research on gun violence and its
			 prevention.
					(D)5 percent of such amounts shall be
			 available for the National Criminal History Improvement Program authorized
			 under section 302(c) of title I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3732(c)).
					(E)5 percent of such amounts shall be
			 available for the NICS Act Record Improvement Program authorized under section
			 301 of the NICS Improvement Amendments Act of 2007.
					(F)5 percent for the Community-Based Violence
			 Prevention Field-Initiated Research and Evaluation Program of the Department of
			 Justice.
					(G)5 percent of such amounts shall be
			 available for the Secretary of Education to provide directed grants and
			 technical assistance to schools eligible for or receiving grants under part A
			 of title I of the Elementary and Secondary Education Act of 1965 to develop and
			 implement comprehensive, evidence-based local or regional strategies (such as
			 positive behavior interventions and supports, social and emotional learning,
			 and restorative justice programs) to improve school climate, reduce the use of
			 exclusionary school discipline, and decrease the number of youth entering the
			 juvenile and criminal justice systems.
					(2)Conforming
			 amendmentSection 3(a) of the Pittman-Robertson Wildlife
			 Restoration Act (16 U.S.C. 669b(a)) is amended by adding at the end the
			 following new sentence: There shall not be covered into the fund the
			 portion of the tax imposed by such section 4181 that is attributable to any
			 increase in amounts received in the Treasury under such section by reason of
			 the amendments made by section 2 of the Gun
			 Violence Prevention and Safe Communities Act of 2013, as
			 estimated by the Secretary..
				(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to sales after December 31, 2013.
			3.Special tax and
			 licensing relating to firearms
			(a)Increase in
			 tax
				(1)General
			 ruleSubsection (a) of section 5801 of the Internal Revenue Code
			 of 1986—
					(A)in paragraph (1)
			 by striking $1,000 and inserting $2,000,
			 and
					(B)in paragraph (2)
			 by striking $500 and inserting 50 percent of the dollar
			 amount applicable under paragraph (1) for the taxable year.
					(2)Small importers
			 and manufacturersParagraph (1) of section 5801(b) of such Code
			 is amended by striking substituting $500 for
			 $1,000 and inserting substituting 50
			 percent of the dollar amount applicable under such paragraph for the taxable
			 year for $2,000.
				(3)Adjustment for
			 inflationSection 5801 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(c)Adjustment for
				inflationIn the case of any taxable year beginning in a calendar
				year after 2014, the dollar amount in subsection (a)(1) shall be increased by
				an amount equal to—
							(1)such dollar
				amount, multiplied by
							(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2013 for calendar year 1992 in subparagraph (B)
				thereof.
							If any
				increase under paragraph (1) is not a multiple of $10, such increase shall be
				rounded to the next lowest multiple of
				$10..
				(b)Increase in
			 transfer tax on firearms
				(1)In
			 generalSubsection (a) of section 5811 of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 $200 and inserting $500, and
					(B)by striking
			 $5 and inserting $100.
					(2)Adjustment for
			 inflationSection 5811 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(d)Adjustment for
				inflationIn the case of any taxable year beginning in a calendar
				year after 2014, each dollar amount in subsection (a) shall be increased by an
				amount equal to—
							(1)such dollar
				amount, multiplied by
							(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2013 for calendar year 1992 in subparagraph (B)
				thereof.
							If any
				increase under paragraph (1) is not a multiple of $5, such increase shall be
				rounded to the next lowest multiple of
				$5..
				(c)Certain
			 semiautomatic pistols chambered for cartridges treated as
			 firearmsThe first sentence of section 5845(a) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by striking
			 and before (8),
				(2)by striking
			 device. and inserting device, and, and
				(3)by adding at the
			 end the following: (9) a semiautomatic pistol chambered for cartridges
			 commonly considered rifle rounds, configured with receivers commonly associated
			 with rifles and capable of accepting detachable magazines..
				(d)Effective
			 dates
				(1)In
			 generalExcept as provided by paragraph (2), the amendments made
			 by this section shall take effect on July 1, 2014.
				(2)Transfer
			 taxThe amendment made by
			 subsection (b) shall apply to transfers after December 31, 2013.
				(3)All taxpayers
			 treated as commencing in business on July 1, 2014Any person
			 engaged on July 1, 2014, in any trade or business which is subject to an
			 occupational tax by reason of the amendment made by subsection (b) shall be
			 treated for purposes of such tax as having first engaged in a trade or business
			 on such date.
				
